DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are moot in view of new grounds of rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10-14, 16, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10-14, 16, 17, 19, 20  of U.S. Patent No. 10,341,837 in view of Zhu (US 20120040619 A1) and “Downlink Interference Coordination Between eNodeB and Home eNodeB” to NTTDOCOMO 
Regarding claims 1-5, 7, 8, 10-14, 16, 17, 19, 20, the corresponding patented claims disclose all the subject matter of the claimed invention except that:
1) the scheduling hint being a HII message including PRBs to be excluded from use to avoid unnecessary uplink interference
2) sending SON coordination messages from the coordinating node ot the base station regarding sources of interference in the base station neighborhood

However NTT DOCOMO discloses HII messages indicating PRBs (section 3.1). It would have been obvio0us to one of ordinary skill in the art to combine this teaching by using HII messages as scheduling hints. The motivation for the combination is to reduce interference (section 3.1).

The patented claims still fail to disclose:
2) sending SON coordination messages from the coordinating node ot the base station regarding sources of interference in the base station neighborhood

However Zhu discloses sending SON coordination messages from a coordinating node to a base station regarding sources of interferences in the base station neighborhood (paragraph 26 Upon receiving the interference stress message from femtocell base station 220, server 250 may determine what femtocell base station 220 should do in order to sufficiently reduce its interferences for wireless device 230 based on the information provided in the interference stress message (e.g., interference measurements) as well as the information server 250 has about the network itself. The interference reduction information determined by server 250 for femtocell base station 220 may indicate what interference reduction approach (e.g., time domain approach, frequency domain approach, or power control based approach) to be used and the specific actions to be taken by femtocell base station 220. In particular embodiments, server 250 may transmit the interference reduction information to femtocell base station 220 over core network 240).
.
Claims 1-5, 7, 8, 10-14, 16, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10-14, 16, 17, 19, 20  of U.S. Patent No. 9775017 in view of Zhu (US 20120040619 A1) and “Downlink Interference Coordination Between eNodeB and Home eNodeB” to NTTDOCOMO
Regarding claims 1-5, 7, 8, 10-14, 16, 17, 19, 20, the corresponding patented claims disclose all the subject matter of the claimed invention except that:
1) the scheduling hint being a HII message including PRBs to be excluded from use to avoid unnecessary uplink interference
2) sending SON coordination messages from the coordinating node ot the base station regarding sources of interference in the base station neighborhood
However NTT DOCOMO discloses HII messages indicating PRBs (section 3.1). It would have been obvio0us to one of ordinary skill in the art to combine this teaching by using HII messages as scheduling hints. The motivation for the combination is to reduce interference (section 3.1).

The patented claims still fail to disclose:
2) sending SON coordination messages from the coordinating node ot the base station regarding sources of interference in the base station neighborhood


It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claims. The motivation for the combination is to reduce interference (paragraph 26).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687